UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


STACY G.,

                               Plaintiff,

               v.                                                               No. 3:18-CV-143
                                                                                (CFH)
NANCY A. BERRYHILL,
Commissioner of Social Security

                               Defendant.


APPEARANCES:                                            OF COUNSEL:

Lachman, Gorton Law Firm                                PETER A. GORTON, ESQ.
P.O. Box 89
1500 East Main Street
Endicott, New York 13761-0089
Attorney for plaintiff

Social Security Administration                          DAVID B. MYERS, ESQ.
Office of Regional General Counsel,                     Special Assistant U.S. Attorney
Region II
26 Federal Plaza, Rm. 3904
New York, New York 10278
Attorney for Defendant

CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE

                          MEMORANDUM-DECISION AND ORDER

       Plaintiff Stacy G. brings this action pursuant to 42 U.S.C.§ 405(g) and 42 U.S.C. §

1383(c)(3) seeking review of a decision by the Commissioner of Social Security

(“Commissioner”) or (“defendant”) denying her application for supplemental security income

benefits (“SSI”) and disability insurance benefits. Dkt. No. 1 (“Compl.”).1 Plaintiff moves for

        1
          Parties consented to direct review of this matter by a Magistrate Judge pursuant to 28 U.S.C. §
636(c), FED. R. CIV. P. 73, N.D.N.Y. Local Rule 72.2(b), and General Order 18.
a finding of disability, and the Commissioner cross-moves for judgment on the pleadings.

Dkt. Nos. 8, 11.       For the reasons set forth below, plaintiff’s motion is denied, and

defendants’ motion for judgment on the pleadings is granted. The Commissioner’s decision

denying plaintiff disability benefits is confirmed, and the complaint is dismissed.



                                      I. Relevant Background

                                      A. Factual Background

       Plaintiff, born in 1989, graduated from high school with a Regents Diploma. T. 35.2

Plaintiff previously worked as a clerk at a Hess station and as a teacher’s assistant at a

daycare. Id. at 36. Plaintiff left her position with Hess after a blood clot in her left leg

resulted in lymphedema. Id. at 36-37. She has not been employed on a full-time basis

since leaving Hess. Id.



                                    B. Procedural Background

       On June 29, 2014 plaintiff protectively filed an application for Social Security income

alleging disability beginning December 10, 2014. T. 15. Plaintiff’s application was initially

denied on August 6, 2014.           Id. at 97-100.       Plaintiff requested a hearing before an

administrative law judge (“ALJ”), and a hearing was held on July 27, 2016 before ALJ Marie

Greener. Id. at 103-105. On September 6, 2016 ALJ Greener issued a decision concluding

plaintiff was not disabled. Id. at 15-23. The Appeals Council denied plaintiff’s request for



        2
         “T.” followed by a number refers to the pages of the administrative transcript filed by the
Commissioner. Dkt. No. 15. Citations refer to the pagination in the bottom right-hand corner of the
administrative transcript, not the pagination generated by CM/ECF.

                                                    2
review, making the ALJ’s findings the final determination of the Commissioner. Id. at 1-3.

Plaintiff commenced this action on February 2, 2018. See Compl.



                                     C. ALJ’s Decision

       Applying the five-step disability sequential evaluation, the ALJ determined that

plaintiff had not engaged in substantial gainful activity since June 9, 2014, the application

date. T. 17. The ALJ found at step two that, during the period in question, plaintiff had the

severe impairments of obesity, lymphedema and asthma. Id. At step three, the ALJ

determined that plaintiff did not have an impairment or combination of impairments that

meets or medically equaled the severity of one of the listed impairments in 20 C.F.R Part

404 Subpart P, Appendix 1. Id. at 18. Before reaching step four, the ALJ determined that

plaintiff had the residual functional capacity (“RFC”) “to perform sedentary work as defined

in 20 C.F.R. 416.967(a) except that she should avoid concentrated exposure to respiratory

irritants, particularly smoke and fumes.” Id. At step four, the ALJ concluded that plaintiff

is unable to perform her past relevant work as a daycare worker or as a cashier. Id. at 22.

At step five, considering plaintiff’s age, education, work experience, and residual functional

capacity, together with the Medical-Vocational Guidelines, the ALJ concluded that there are

other jobs existing in the national economy which plaintiff is able to perform. Id. Thus, the

ALJ determined that plaintiff “has not been under disability, as defined in the Social Security

act, since June 9, 2014, the date the application w as filed.” Id. at 23.




                                              3
                                D. The Parties’ Arguments

       Plaintiff contends that the ALJ erroneously failed to conclude at step two that her

migraine headaches were a severe impairment, and failed to include any associated

limitations in the RFC. Dkt No. 8 at 7-11. Plaintiff further contends that the ALJ substituted

her lay opinion for that of the medical professionals on the issues of maintaining work pace

and/or attendance.     Id. at 11-16.   Lastly, plaintiff contends that the ALJ’s step five

determination is not supported by substantial evidence. Id. at 16-17. Conversely, the

Commissioner argues that the ALJ properly assessed the severity of plaintiff’s impairments.

Dkt. No. 11 at 7-11. The Commissioner further argues that in determining plaintiff’s RFC,

the ALJ did not substitute her lay opinion for medical evidence. Id. at 11-13. Lastly, the

Commissioner contends that the ALJ did not err in relying on the Grids. Id. at 13-14.



                               II. Relevant Legal Standards

                                  A. Standard of Review

       In reviewing a final decision of the Commissioner, a district court may not determine

de novo whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1388(c)(3); Wagner

v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

Commissioner’s determination will only be reversed if the correct legal standards were not

applied, or it was not supported by substantial evidence. See Johnson v. Bowen, 817 F.2d

983, 986 (2d Cir. 1987); Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982). Substantial

evidence is “more than a mere scintilla,” meaning that in the record one can find “such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”



                                              4
Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir. 2004) (citing Richardson v. Perales, 402 U.S.

389, 401 (1971) (internal citations omitted)). The substantial evidence standard is “a very

deferential standard of review . . . . [This] means once an ALJ finds facts, we can reject

[them] only if a reasonable factfinder would have to conclude otherwise.” Brault v. Soc.

Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (internal quotations marks omitted).

Where there is reasonable doubt as to whether the Commissioner applied the proper legal

standards, the decision should not be affirmed even though the ultimate conclusion is

arguably supported by substantial evidence. See Martone v. Apfel, 70 F. Supp. 2d 145, 148

(N.D.N.Y. 1999) (citing Johnson, 817 F.2d at 986). However, if the correct legal standards

were applied and the ALJ’s finding is supported by substantial evidence, such finding must

be sustained “even where substantial evidence may support the plaintiff’s position and

despite that the court’s independent analysis of the evidence may differ from the

[Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992) (citation

omitted).



                               B. Determination of Disability

       “Every individual who is under a disability shall be entitled to a disability . . . benefit

. . . .” 42 U.S.C. § 423(a)(1). Disability is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment . . . which has lasted or can be expected to last for a continuous period of not

less than 12 months.” Id. § 423(d)(1)(A). A medically-determinable impairment is an

affliction that is so severe that it renders an individual unable to continue with his or her

previous work or any other employment that may be available to him or her based on his

                                                5
or her age, education, and work experience. Id. § 423(d)(2)(A). Such an impairment must

be supported by “medically acceptable clinical and laboratory diagnostic techniques.” Id.

§ 423(d)(3). Additionally, the severity of the impairments is “based [upon] objective medical

facts, diagnoses or medical opinions inferable from the facts, subject complaints of pain or

disability, and educational background, age, and work experience.” Ventura v. Barnhart,

No. 04-CV-9018 (NRB), 2006 WL 399458, at *3 (S.D.N.Y. Feb. 21, 2006) (citing Mongeur

v. Heckler, 722 F.2d 1033, 1037) (2d Cir. 1983)).

       The Second Circuit employs a five-step analysis, based on 20 C.F.R. § 404.1520,

to determine whether an individual is entitled to disability benefits:

              First, the [Commissioner] considers whether the claimant is
              currently engaged in substantial gainful activity

              If he [or she] is not, the [Commissioner] next considers whether
              the claimant has a “severe impairment” which significantly limits
              his [or her] physical or mental ability to do basic work activities.

              If the claimant suffers such an impairment, the third inquiry is
              whether, based solely on medical evidence, the claimant has an
              impairment which is listed in Appendix 1 of the regulations. If
              the claimant has such an impairment, the [Commissioner] will
              consider him [or her] disabled without considering vocational
              factors such as age, education, and work experience; the
              [Commissioner] presumes that a claimant who is afflicted with
              a “listed” impairment is unable to perform substantial gainful
              activity.

              Assuming the claimant does not have a listed impairment, the
              fourth inquiry is whether, despite the claimant’s severe
              impairment, he [or she] has the residual functional capacity to
              perform his [or her] past work.

              Finally, if the claimant is unable to perform his [or her] past
              work, the [Commissioner] then determines whether there is
              other work which the claimant could perform.

Berry, 675 F.2d at 467 (spacing added). The plaintiff bears the initial burden of proof to

                                               6
establish each of the first four steps. See DeChirico v. Callahan, 134 F.3d 1177, 1179-80

(2d Cir. 1998) (citing Berry, 675 F.2d at 467). If the inquiry progresses to the fifth step, the

burden shifts to the Commissioner to prove that the plaintiff is still able to engage in gainful

employment somewhere. See id. at 1180 (citing Berry, 675 F.2d at 467).



                              III. Relevant Medical Evidence

                         1. Rita Figueroa, M.D. Internal Medicine

       Dr. Rita Figueroa performed a consultative internal medicine examination of plaintiff

on July 10, 2014. T. 333-37. Plaintiff was 25-years-old at the time of the examination. Id.

at 333. Plaintiff’s complaints included (1) a history of deep vein thrombosis on the left calf

in 2010; (2) hypertension since 2004; (3) migraine headaches for “as long as she can

remember”; (4) morbid obesity; (5) hypothyroidism since 2006; and (6) asthma since 2010.

Id. at 333-34. Dr. Figueroa noted that plaintiff was treating her migraines with Propanolol,

which had decreased the migraines from once a week to once or twice a month. Id. at 333.

Plaintiff advised Dr. Figueroa that she cooks on a daily basis, and that she cleans, does

laundry, and shops once a week. Id. at 334. Plaintiff stated that she showers every other

day and dresses daily. Id. For entertainment, plaintiff reported that she watches television,

listens to the radio, reads, and goes shopping. Id. At the time of the examination, Kelly

Storrs, F.N.P. was plaintiff’s primary care physician. Id.

       On examination, plaintiff did not appear to be in acute distress. T. 335. Plaintiff had

a normal gait, and could walk on her heels and toes without difficulty. Id. She did not use

any assistive devices and did not require help in changing for the examination or in getting



                                               7
on or off the exam table. Id. Plaintiff was able to rise from her chair without difficulty. Id.

Plaintiff’s cervical spine and lumbar spine both showed “full flexion, extension, lateral flexion

bilaterally an full rotary movement bilaterally.” Id. at 336. She had full range of motion of

her shoulders, elbows, forearms, wrists, hips, knees and ankles bilaterally. Id. Dr. Figueroa

found plaintiff’s joints to be stable and nontender. Id.

       Dr. Figueroa diagnosed plaintiff with left calf deep vein thrombosis, hypertension,

migraines, morbid obesity, hypothyroidism, and asthma. T. 336. Dr. Figueroa found

plaintiff’s prognosis to be fair. Id. Dr. Figueroa opined that plaintiff should avoid smoke,

dust, fumes, and any respiratory irritants due to her history of asthma. Id. She further

opined that moderate limitations for activities that require standing due to her history of

deep vein thrombisis. Id. Dr. Figueroa did not observe any other limitations during her

evaluation. Id.



                              2. Dr. Heather Rattenbury D.O.

       Dr. Heather Rattenbury, plaintiff’s primary care provider, submitted a medical source

statement dated July 6, 2016. T. 466-68. Dr. Rattenbury’s statement was based on her

treatment of plaintiff from February 18, 2016 to July 6, 2016. Id. Dr. Rattenbury indicated

that she had treated plaintiff for migraine headaches with blurred vision, photophobia, aura,

headaches, nausea, and dizziness; asthma; hypothyroid; depression; “HTN”; obesity;

GERD; lymphedema; and “OSA.” Id. at 466. Dr. Rattenbury further indicated that plaintiff’s

symptoms caused her pain and fatigue. Id. She opined that the pain from plaintiff’s

conditions, and the side effects of medication, would diminish plaintiff’s concentration and

work pace. Id. Dr. Rattenbury noted that plaintiff would be required to rest at work. Id.

                                               8
       Dr. Rattenbury opined that as a result of plaintiff’s condition she would be off task

more than 33% of the workday. T. 466. She indicated that plaintiff would experience good

days and bad days at work, and could be expected to miss work more than four days per

month. Id. at 466-67. Dr. Rattenbury indicated that plaintiff could sit for approximately six

hours in an eight-hour workday, and would be required to change positions every thirty

minutes. Id. Plaintiff could stand for approximately one hour out of an eight hour workday.

Id.

       Dr. Rattenbury found plaintiff to be obese, and indicated that plaintiff’s obesity would

cause fatigue and make it difficult for plaintiff to sustain an appropriate work pace. T. 467-

68. Plaintiff’s obesity would also impose limitations on stooping, crawling, crouching and

kneeling. Id. at 468.

       Dr. Rattenbury also submitted a questionnaire dated October 18, 2016. T. 9. In the

one-page statement entitled “Need to Elevate Feet,” Dr. Rattenbury indicated that plaintiff

would be required to elevate her feet during the day as a result of chronic bilateral lower

extremity lymphedema. Id. She stated that plaintiff would be required to elevate her feet

for seventy-five percent of the day. Id. She further indicated that plaintiff’s need to elevate

her feet has been present since at least June 9, 2014. Id.



                                      IV. Legal Analysis

      A. Whether the ALJ Properly Considered Plaintiff’s Migraines at Step Two

       At step two, the ALJ must determine whether the claimant has a severe impairment

that significantly limits his physical or mental abilities to do basic work activities. 20 C.F.R.



                                               9
§ 416.920(c). Basic work activities include walking, standing, sitting, lifting, carrying,

pushing, pulling, reaching, handling, seeing, hearing, speaking, understanding,

remembering and carrying out simple instructions, using judgment, and responding

appropriately to supervision, co-workers, and usual work situations. Taylor v. Astrue, 32 F.

Supp. 3d 253, 265 (N.D.N.Y. 2012) (citing Gibbs v. Astrue, No. 07-CV-10563, 2008 WL

2627714, at *16 (S.D.N.Y. July 2, 2008); 20 C.F.R. §§ 404.1521(b)(1)-(5)). “Although the

Second Circuit has held that this step is limited to ‘screening out de minimis claims,’ [] the

‘mere presence of a disease or impairment, or establishing that a person has been

diagnosed or treated for a disease or impairment’ is not, by itself, sufficient to render a

condition severe.” Taylor, 32 F. Supp. 3d at 265 (quoting Dixon v. Shalala, 54 F.3d 1019,

1030 (2d Cir. 1995); Coleman v. Shalala, 895 F. Supp. 50, 53 (S.D.N.Y. 1995)). Overall,

the claimant retains the burden of presenting evidence to establish severity. See id. (citing

Miller v. Comm’r of Soc. Sec., No. 05-CV-1371, 2008 WL 2783418, at *6-7 (N.D.N.Y. July

16, 2008)).

       This Court has indicated the failure to find a specific impairment severe at step two

is harmless where the ALJ concludes (a) there is at least one other sev ere impairment,

(b) the ALJ continues with the sequential evaluation, and (c) the ALJ provides explanation

showing she adequately considered the evidence related to the impairment that is ultimately

found non-severe. Fuimo v. Colvin, 948 F. Supp. 2d 260, 269-70 (N.D.N.Y. 2013) (citing

Dillingham v. Astrue, No. 09-CV-0236, 2010 WL 3909630 (N.D.N.Y. Aug. 24, 2010), Report

and Recommendation adopted by 2010 WL 3893906 (N.D.N.Y. Sept. 30, 2010)); see also

Reices-Colon v. Astrue, 523 F. App’x 796, 798 (2d Cir. 2013) (summary order) (finding that

any error in failing to find plaintiff’s anxiety and panic disorder severe at Step Two would be

                                              10
harmless because the ALJ found other severe impairments present, continued through the

sequential evaluation process, and specifically considered plaintiff’s anxiety and panic

attacks at those subsequent steps).

       Plaintiff argues that the ALJ erred at step two by not finding her migraine headaches

to be a severe impairment. Dkt. No. 8 at 7-11. Plaintiff also argues that the ALJ failed to

include limitations associated with her migraines in the RFC. See id. The Court finds these

arguments unpersuasive.

       The ALJ found that plaintiff’s obesity, lymphedema, and asthma were severe

impairments. T. 17. The ALJ’s finding and accompanying analysis indicates that, although

she did not find Plaintiff’s alleged migraines to be a severe impairment, she did find at least

one physical impairment severe and continued with the sequential evaluation. Id. at 17-23.

Further, the ALJ’s overall decision provides sufficient explanation showing that she

adequately considered the evidence related to plaintiff’s alleged impairments including

those she did not find to be severe. See Fuimo, 948 F. Supp. 2d at 269-70; Reices-Colon,

523 F. App’x at 798. In fact, the ALJ indicated at step two that, “[w]hile there is evidence

that [plaintiff] has or has had migraine headaches, diabetes mellitus, hypokalemia,

hypertension and gastric ulcers, these conditions cause only slight abnormalities which

would have no more than a minimal effect on plaintiff’s ability to perform work.” T. 17.

Addressing migraine headaches specifically, the ALJ noted that plaintiff had complained of

migraine headaches to her primary care provider Kelly Storrs, but that, at times Nurse

Practitioner Storrs described plaintiff’s “frontal headaches” as sinusitis. Id. The ALJ

indicated that plaintiff’s migraine headaches occurred “much less frequent[ly]” than claimed

by plaintiff, occurring only once or twice per month. Id.

                                              11
       To be sure, plaintiff’s medical records, as outlined in plaintiff’s brief, contain notations

indicating that plaintiff complained of and received treatment for migraines. Dkt. No. 8 at 8-9

(citing T. 341, 343, 484, 488). However, the treatment records do not support plaintiff’s

claims regarding the severity and frequency of the migraine headaches. For example,

although plaintiff complained of headaches during her September 23, 2014 examination,

she did not reference headaches during her October, November, or December 2014

appointments. T. 441, 522, 528, 533. Plaintiff was seen by her primary care provider in

March, May and June 2015, and, during those visits, she also did not complain of

headaches. Id. at 501, 508, 516.

       Plaintiff saw her primary care provider for migraines in July and August 2015. T.

484-497. During the July 2015 visit, plaintiff reported that she was having headaches again

which were lasting longer than they had in the past. Id. at 492. Plaintiff described the

headaches as different than any she had before with “pounding visual disturbances.” Id.

Plaintiff denied any nausea or vomiting. Id. At the August 2015 examination, plaintiff

reported that she was continuing to have headaches which were lasting longer than they

had in the past, and that she continued to experience pounding with visual disturbances.

Id. at 484. She continued to deny nausea or being site or sound sensitive. Id. Plaintiff next

received treatment for migraines over seven months later in May 2016 when she

complained of severe migraines and recurring symptoms. Id. at 341. Dr. Rattenbury,

continued plaintiff on her current medications and described the migraines as “well

controlled” with three migraines a month. Id. at 344.

       The ALJ gave great weight to the opinion of consultative examiner Dr. Rita Figueroa.

T. 21. During the examination plaintiff advised Dr. Figueroa that she was taking Propanolol

                                               12
for migraines which had decreased the frequency of the migraines from once a week to

once to twice a month. Id. at 333. Dr. Figueroa determined that plaintiff should avoid

smoke, dust and fumes, any respiratory irritants and should avoid activities which require

prolonged standing due to her history of deep vein thrombosis. Id. The ALJ found Dr.

Figueroa’s opinion to be consistent with plaintiff having the ability to perform work at the

sedentary exertional level with appropriate environmental limitations. Id.

       It is well-settled that any conflict in the evidence is for the ALJ to resolve. See Cage

v. Comm’r of Soc. Sec., 692 F. 3d 118, 122 (2d. Cir. 2012). Where evidence is deemed

susceptible to more than one rational interpretation, the Commissioners conclusion must

be upheld. See Rutherford v. Schweiker, 685 F. 2d 60, 62 (2d Cir. 1982). Given Dr.

Figueroa’s opinion regarding plaintiff’s limitations, there is substantial evidence in the record

which supports the ALJ’s determination that the plaintiff’s migraines were not a severe

impairment. In the alternative, the Court finds that any error by the ALJ in failing to find

Plaintiff’s migraines severe would be harmless because she did find other impairments

severe, continued with the sequential evaluation, and provided adequate explanation in her

decision showing she properly considered the evidence related to Plaintiff’s various

impairments. See Fuimo, 948 F. Supp. 2d at 269-70; Reices-Colon, 523 F. App’x at 798.

For the reasons above, the ALJ’s findings regarding Plaintiff’s impairments at step two are

supported by substantial evidence and remand is therefore not required on this ground.



          B. Whether the ALJ Properly Evaluated Medical Opinion Evidence

       The Second Circuit has long recognized the ‘treating physician rule’ set out in 20

C.F.R. § 416.927(c). “‘[T]he opinion of a claimant’s treating physician as to the nature and

                                               13
severity of the impairment is given ‘controlling weight’ so long as it is ‘well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent

with the other substantial evidence in the case record.’” Greek v. Colvin, 802 F.3d 370, 375

(2d Cir. 2015) (quoting Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008)). However,

there are situations where the treating physician’s opinion is not entitled to controlling

weight, in which case the ALJ must “explicitly consider, inter alia: (1) the frequency, length,

nature, and extent of treatment; (2) the amount of medical evidence supporting the opinion;

(3) the consistency of the opinion with the remaining medical evidence; and (4) whether the

physician is a specialist.’” Greek, 802 F.3d at 375 (quoting Selian v. Astrue, 708 F.3d 409,

418 (2d Cir. 2013)).     However, “[w]here an ALJ’s reasoning and adherence to the

Regulations is clear, she is not required to explicitly go through each and every factor of the

Regulation.” Blinkovitch v. Comm’r of Soc. Sec., No. 15-CV-1196, 2017 WL 782979, at *4

(N.D.N.Y. Jan. 23, 2017), Report and Recommendation adopted by 2017 WL 782901

(N.D.N.Y. Feb. 28, 2017) (citing Atwater v. Astrue, 512 F. App’x 67, 70 (2d Cir. 2013)

(summary order)). After considering these factors, “the ALJ must ‘comprehensively set forth

[his] reasons for the weight assigned to a treating physician’s opinion.’” Greek, 802 F.3d

at 375 (quoting Burgess, 537 F.3d at 129). The factors for considering opinions from non-

treating medical sources are the same as those for assessing treating sources, with the

consideration of whether the source examined the claimant or not replacing the

consideration of the treatment relationship between the source and the claimant. 20 C.F.R.

§§ 416.927(c)(1)-(6).

       RFC is defined as “‘what an individual can still do despite his or her limitations

. . . . Ordinarily, RFC is the individual’s maximum remaining ability to do sustained work

                                              14
activities in an ordinary work setting on a regular and continuing basis.’” Pardee v. Astrue,

631 F. Supp. 2d 200, 210 (N.D.N.Y. 2009) (quoting Melville v. Apfel, 198 F.3d 45, 52 (2d

Cir. 1999)). “In making a residual functional capacity determination, the ALJ must consider

a claimant’s physical abilities, mental abilities, symptomology, including pain and other

limitations which could interfere with work activities on a regular and continuing basis.”

Pardee, 631 F. Supp. 2d at 210 (citing 20 C.F.R. § 404.1545(a)). “Ultimately, ‘[a]ny

impairment-related limitations created by an individual’s response to demands of work         .

. . must be reflected in the RFC assessment.’” Hendrickson v. Astrue, No. 11-CV-0927,

2012 WL 7784156, at *3 (N.D.N.Y. Dec. 11, 2012) (quoting SSR 85-15, 1985 WL 56857,

at *8). The RFC determination “must be set forth with sufficient specificity to enable [the

Court] to decide whether the determination is supported by substantial evidence.” Ferraris

v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984).

       When assessing a claimant’s RFC, an ALJ is entitled to rely on opinions from both

examining and non-examining State agency medical consultants because these consultants

are qualified experts in the field of social security disability. See also Frey ex rel. A.O. v.

Astrue, 485 F. App’x 484, 487 (2d Cir. 2012) (summary order) (“The report of a State

agency medical consultant constitutes expert opinion evidence which can be given weight

if supported by medical evidence in the record.”); Little v. Colvin, No. 14-CV-0063, 2015 WL

1399586, at *9 (N.D.N.Y. Mar. 26, 2015) (“State agency physicians are qualified as experts

in the evaluation of medical issues in disability claims. As such, their opinions may

constitute substantial evidence if they are consistent with the record as a whole.”) (internal

quotation marks omitted).

       Plaintiff argues that the ALJ improperly substituted her lay opinion for that of

                                              15
competent medical opinion on the issue of maintaining work pace and/or attendance. Dkt

No. 8 at 11-13. Plaintiff notes that Dr. Rattenbury’s opinion states that she would be off task

more than thirty-three percent of the day and absent from work from than four days per

month. Id. at 11. Plaintiff contends that the ALJ erred in relying on Dr. Figueroa’s opinion,

as that opinion failed to address plaintiff’s work pace and attendance. See id. at 11-16.

The Court disagrees. Based upon her examination of plaintiff, Dr. Figueroa found moderate

limitations for any activities which require prolonged standing due to her history of deep vein

thrombosis. T. 336. As the Commissioner notes, Dr. Figueroa’s examination was not silent

as to whether plaintiff suffered work pace and attendance limitations; Dr. Figueroa

specifically stated “[n]o other limitations seen during this evaluation.” Id.; Dkt. No. 11 at 11-

12. In rendering that opinion, Dr. Figueroa specifically ruled out any additional limitations

on plaintiff’s ability to work. See id. As such, contrary to plaintiff’s argument, Dr. Figueroa

specifically opined that there were no additional limitations which would affect plaintiff’s work

pace or attendance.

       To the extent that plaintiff argues that the ALJ erred in omitting Dr. Rattenbury’s

limitations derived from plaintiff’s lymphedema, the Court agrees with the argument set forth

by the Commissioner. See Dkt. No. 11 at 12-13. Dr. Rattenbury’s October 18, 2016

questionnaire was only submitted to the Appeals Council, and does not constitute material

evidence. See Tirado v. Bowen, 842 F.2d 595, 597 (2d Cir. 1988) (“The Social Security Act

provides that a court may order the Secretary to consider additional evidence, “but only

upon a showing that there is new evidence which is material and that there is good cause

for the failure to incorporate such evidence into the record in a prior proceeding. Thus, an

appellant must show that the proffered evidence is (1) ‘new’ and not merely cumulative of

                                               16
what is already in the record, and that it is (2) material, that is, both relevant to the

claimant's condition during the time period for which benefits were denied and probative.”)

(internal citation and quotation marks omitted). The ALJ indicated that although plaintiff

claimed that she needed to elevate her legs, her medical records established that the

lymphedema of her lower extremities had been “largely resolved with physical therapy,” and

that “[m]any office visits did not even include an examination for edema.” T. 20. As the

Commissioner notes, absent Dr. Rattenbury’s October 18, 2016 questionnaire, no treating

or examining source advised plaintiff to elevate her legs since the initial issue in June 2014.

Dkt. No. 11 at 12. Moreover, plaintiff’s medical records show that plaintiff did not have

lymphedema in October 2014. T. 536. Her lymphedema ranged from moderate to normal

to under control in December 2014, March 2015, and June 2015 respectively. Id. at 519,

525, 536. Thus, as there is no indication that this new evidence would have influenced the

ALJ to decide plaintiff’s applilcation differently, see Tirado, 842 F.2d at 597, Dr.

Rattenbury’s questionnaire does not affect the ALJ’s finding.

       The ALJ’s RFC analysis indicates a thorough and detailed consideration of the

examining and non-examining opinions of record, the medical evidence pertaining to

Plaintiff’s impairments and treatment, and Plaintiff’s testimony. T. 18-22. In his decision,

the ALJ indicated he had considered Plaintiff’s symptoms based on the requirements of 20

C.F.R. § 416.929 and SSRs 96-4p and 16-3p and had considered the opinion evidence in

accordance with the requirements of 20 C.F.R. § 416.927 and SSRs 96-2p, 96-5p, 96-6p,

and 06-3p. Id. at 19. According to the Court’s review, the ALJ’s analysis adequately

summarizes and discusses the evidence of record in determining Plaintiff’s RFC. Id. at 14-

19.

                                              17
       Further, the ALJ’s analysis of the opinion evidence provides sufficient consideration

of the opinions of record and specific reasons for the weight afforded to each of them,

reasons supported by the objective evidence of record. T. 21-22. Moreover, the ALJ was

entitled to rely on the opinion of non-examining medical expert Dr. Figueroa if it was better

supported or more consistent with the evidence as a whole. See Bliss v. Colvin, No. 13-CV-

1086, 2015 WL 457643, at *7 (N.D.N.Y. Feb. 3, 2015) (“It is the ALJ’s sole responsibility to

weigh all medical evidence and resolve material conflicts where sufficient evidence provides

for such.”); accord Petell v. Comm’r of Soc. Sec., No. 12-CV-1596 (LEK/CFH), 2014 WL

1123477, at *10 (N.D.N.Y. Mar. 21, 2014). Again, the Court declines any invitation to

reweigh the evidence before the ALJ. See Lewis, 122 F. Supp. 3d at 7.

       Because the ALJ properly considered the opinions and provided sufficient

explanation for her analysis, the Court finds that the ALJ’s RFC analysis (including her

analysis of the opinion evidence) is supported by substantial evidence.             Remand is

therefore not required on this ground.



 C. Whether the Step Five Determination was Supported by Substantial Evidence

       Plaintiff contends that the ALJ erred in relying on the Grids rather than consulting a

vocational expert because plaintiff’s “significant non-exertional limitations (the limitations to

work pace and attendance) . . . further limit[ed] the available occupational base.” Dkt. No.

8 at 16. The Court has already determined that there is substantial evidence in the record

that supports the ALJ’s conclusions regarding plaintiff’s limitations. See subsection IV.A-B,

supra. As there is substantial evidence in the record supporting the ALJ’s conclusion that

plaintiff did not have limitations regarding work pace and attendance, and given that the

                                               18
RFC is for sedentary work with a limitation on concentrated exposure to respiratory irritants,

particularly smoke and fumes, the ALJ’s reliance on the Grids was proper. See T. 18-23.

As such, substantial evidence in the record supports the ALJ’s step five determination, and

remand is not required.



                                       V. Conclusion

         WHEREFORE, for the reasons stated above, it is hereby;

         ORDERED, that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 8) is

DENIED; and it is further

         ORDERED, that Defendant’s motion for judgment on the pleadings (Dkt. No. 11) is

GRANTED; and it is further

         ORDERED, that the Clerk of the Court serve copies of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.

         IT IS SO ORDERED.

Dated:         November 29, 2018
               Albany, New York




                                             19
